By the Court.
The question on the pleadings, as closed, is a question of title. The plea of the defendant is not so formal as it might have been ; but, so far as respects title, is substantially good, and if true, sufficient to save the defendant from the plaintiff ’s demand. The t -¿plication of the plaintiff' is, also, somewhat informal, but substantially good, as it negates and puts in issue every part of the defendant’s pleamaterial or essen*192tial to the decision of the question of title, and Of the plaintiff’s right to recover. By the verdict of the jury nothing more is found, than, “ That long before the date a gjjjj impetration of the plaintiff’s writ, one Luke Ray-iL monel of Stamford, in said County, was well seized “ and possessed in his own right, in fee, of the land and u premises in the plaintiff’s declaration mentioned, on which the said trees were standing and growing.” But whether, at the time of the licence given to the defendant, or at the time of cutting the trees complained of, or at the date and impetration of the plaintiff’s writ, the said Luke Raymond was seized and possessed of the premises, (which material facts were put in issue by the pleadings) does not appear from the verdict; nor are the}-, with any certainty, to be inferred therefrom. The verdict of the jury is, therefore, defective, in that it does not find the material facts put in issue, and is wholly undecisive as to the question of title, which the defendant, by his plea, took upon himself to establish. The verdict of the jury, therefore, did not lay a foundation sufficient to warrant the judgment of the Superior Court, in favour of the ‘defendant; and- the plain - tiff’s motion in arrest ought to have been adjudged sufficient ; and for this, the judgment of said Superior Court is reversed.